DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-15 of U.S. Application No. 16/450,184 filed on 06/24/2019 have been examined.
The amendment filed on 09/22/2021 has been entered and fully considered.
Claim 1-13 and 15 have been canceled.
Claims 16-27 have been newly added. 
Claims 16-27 are pending in Instant Application.

Response to Arguments
In regards to the claim objections: Applicant’s amendments and arguments with respect to claims 12 and 15 have been fully considered and are persuasive. The previous claim objections to claims 12 and 15 have been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-13 and 15 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-13 and 15 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-13 and 15 have been fully considered and 

Allowable Subject Matter
Claims 16-27 are allowed over the prior art of record.
As per claims 16 and 26, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious initializing a respective ideal field of view for each 4 one of plural sensors of the vehicle;5 and creating0 respective non-visible polygons based on the occlusions;9 subtracting the non-visible polygons from the 10 respective ideal fields of view, to thereby form respective11 altered fields of view;12 unifying the altered fields of view to thereby form a 13 dynamic field of view;14 creating map polygons, each of which determines edges 15 of a road in a map of surroundings of the vehicle, wherein16 the map polygons are created based on map data of the map17 from a navigation system of the vehicle and localization18 data from a GPS system of the vehicle;18 determining visible areas in the map by intersecting 20 the map polygons with the dynamic field of view;21 determining at least one visibility distance, relative 22 to the vehicle, for the road based on the visible areas235675/WFF:ks - 3 -24.
Claims 17-25 depend from claim 16 and claim 27 depends on claim 26 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662